DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-19, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the subject matters of: the IGBT region and the diode region are arranged in parallel with a pitch in between in a plan view, and the boundary region is wider than the pitch between the IGBT region and the diode region in a cross-sectional view. But, it fails to clarify: what is the material and/or structure that definitely define and/or form the recited term of “pitch”; and/or, what form(s) the definite starting point and/or ending point of the recited “pitch”; and/or what is/are the definite positional relationship(s) between the recited boundary and the recited pitch, and/or whether they are definitely separated from each other or overlapped together.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-19, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Tokura (US 2009/0001411; of record) in view of Narazaki (US 9,799,648; of record).
Tokura discloses a semiconductor device (Figs. 7, 11 and 14-22; particularly see Fig. 17 and/or Fig. 18), comprising:
a first-conductivity-type semiconductor layer (including 31; n) that includes a first main surface on one side and a second main surface on the other side;
an IGBT region (CELL REGION) that includes an FET structure and a second-conductivity-type collector region (33) formed in a surface layer portion of the second main surface, the FET structure including a second-conductivity-type body region (32b; p) formed in a surface layer portion of the first main surface, a first-conductivity-type emitter region (37; n+) formed in a surface layer portion of the body region, and a gate electrode (GT) facing both the body region and the emitter region across a gate insulating layer;
a diode region (DIODE REGION) that includes a second-conductivity-type first impurity region (35 in Fig. 7; or, at least a portion of 32 in Fig. 18, also see [0087]) formed in the surface layer portion of the first main surface and a first-conductivity-type second impurity region (36; n) formed in the surface layer portion of the second main surface;
a boundary region (BOUNDARY REGION) that includes a second-conductivity-type well region (portions of 32) formed in the surface layer portion of the first main surface in a region between the IGBT region and the diode region; 
a first main surface electrode (E) that is electrically connected to the emitter region, and to the first impurity region, and a second main surface electrode (C/K) that is electrically connected to the collector region and to the second impurity region on the second main surface,
wherein the IGBT region and the diode region are arranged in parallel with a pitch (such as Wx shown in Fig. 7) in between in a plan view, wherein the boundary region is wider than the pitch between the IGBT region and the diode region in a cross-sectional view.

Tokura does not more expressly disclose that the second-conductivity-type well of the boundary region can have a deeper bottom portion than the second-conductivity type body region of the FET structure of the IGBT region. 
However, it is well known in the art that, as evidenced in Narazaki (particularly see Fig. 1), such deep-well structure in the boundary region that has the second-conductivity-type well (309) of the boundary region (304) with a deeper bottom portion than the second-conductivity type body region (314) of the FET structure of the IGBT region (303) for achieving desired and/or improved device performance. 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known deep-well structure in the boundary region, such as that of Narazaki, into the device of Tokura, so that a semiconductor device with desirably and/or improved device performance would be obtained.
	Regarding claims 5-17, in addition to what have discussed above, it is further noted that the above boundary region in Tokura includes a boundary FET structure formed in a region adjoining the well region in the first main surface, the boundary FET structure including a second-conductivity-type boundary body region formed in the surface layer portion of the first main surface, a first-conductivity-type boundary emitter region formed in a surface layer portion of the boundary body region, and a boundary gate electrode facing both the boundary body region and the boundary emitter region across a boundary gate insulating layer, in a manner similar to that in the CELL REGION).  And, the IGBT region (CELL REGION) includes a second-conductivity-type floating (32f) region formed such as to adjoin the FET structure in the surface layer portion of the first main surface.
	Regarding claim 7, in addition to what have discussed above, it is further noted that the above well region in Tokura is naturally divided from the boundary FET structure (at least the inner three boundary FET structures) by a region separation trench (such as the outermost two trenches in the BOUNDARY REGION) formed in the first main surface.	
	Regarding claim 17, in addition to what have discussed above, it is further noted that the above the floating region in Tokura is naturally divided from the FET structure by a region separation trench (at least an outer portion/half of GT that faces 32f) formed in the first main surface.
Regarding claims 18 and 19, in addition to what have discussed above, it is further noted that: although Tokura in view of Narazaki does not more explicitly disclose that the IGBT region, the boundary region and the diode region can be arranged periodically, which would naturally comprise the arrangements defined in each of claims 18 and 19, it is noted that is well known in the art that such periodic structure can be commonly and desirably formed so as to achieve the desired large device power.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to further incorporate the art-well-known periodically arranged structure into the device of Tokura in view Narazaki, so that a semiconductor device with desirably increased and/or large device power would be obtained.



Response to Arguments
Applicant’s arguments with respect to claims rejected above have been considered but are moot because the new ground of rejection set forth above in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898